Citation Nr: 0009799	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-12 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rate in dependency and indemnity 
compensation benefits, pursuant to 38 U.S.C.A. § 1311(a)(2).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
November 1944; he died on November [redacted], 1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  
A notice of disagreement was received in August 1997, a 
Statement of the Case was issued in July 1998, and a 
substantive appeal was received in August 1998.  In February 
2000, the appellant testified before the undersigned member 
of the Board by means of a video conference hearing. 


FINDINGS OF FACT

1.  The appellant and the veteran were married in April 1953.

2.  On April 21, 1980, the parties were divorced.

3.  In March 1981, the veteran and the appellant resumed 
cohabitation.

4.  On May [redacted], 1984, the parties participated in a marriage 
ceremony.

5.  On November [redacted], 1984, the veteran died; at the time of 
his death, a total rating based on individual unemployability 
had been in effect since January 1966.

6.  In a November 1985 opinion, a VA Regional Counsel 
concluded that the veteran and the appellant had effectively 
established a common law marriage for two years prior to the 
veteran's death. 


CONCLUSION OF LAW

The requirements for entitlement to an increased rate in 
dependency and indemnity compensation benefits, pursuant to 
38 U.S.C.A. § 1311(a)(2), have been met.  38 U.S.C.A. § 1311 
(West 1991); 38 C.F.R. § 3.54 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that in the 
Statement of the Case, issued in July 1998, the RO 
characterized the issue as whether new and material evidence 
regarding the claimant's marriage to the veteran was 
submitted which permit payment of the additional allowance 
under 38 U.S.C.A. § 1311(a)(1).  However, the Board finds 
that the issue is more appropriately framed as set forth in 
the ISSUE portion of this decision.  In that regard, the 
Board finds that there is no final decision of record 
regarding this issue, thus, there is no requirement for new 
and material evidence, within the meaning of 38 C.F.R. 
§ 3.156.  Moreover, the Board notes that although the RO 
indicated that the appellant was seeking additional benefits 
under subsection (a)(1), of Title 38, United States Code, 
section 1311, the proper citation is subsection (a)(2), of 
that section.

This appeal arises out of the appellant's claim that she 
should be entitled to an increased amount of dependency and 
indemnity compensation (DIC) benefits, which she is currently 
receiving as surviving spouse of the veteran, who died on 
November [redacted], 1984.  

VA law provides that DIC benefits shall be paid to a 
surviving spouse at a monthly rate specified by statute.  
38 U.S.C.A. § 1311(a)(1).  The foregoing monthly rate shall 
be increased by an amount specified by statute in the case of 
the death of a veteran who at the time of death was in 
receipt of or was entitled to receive compensation for a 
service-connected disability that was rated totally disabling 
for a continuous period of at least eight years immediately 
preceding death.  "In determining the period of a veteran's 
disability for purposes of the preceding sentence, only 
periods in which the veteran was married to the surviving 
spouse shall be considered."  38 U.S.C.A. § 1311(a)(2).  
This statutory provision would appear to limit the increased 
DIC benefits to those spouses who had been married to a 
veteran who was totally disabled continuously for the eight 
years immediately preceding death and who were married to the 
veteran continuously during same the eight years immediately 
preceding death.  

The facts of the present case are as follows.  The parties 
were married in April 1953, and had three children together.  
In April 1980, the parties were divorced in the Court of 
Common Pleas, Division of Domestic Relations, Mahoning 
County, Ohio.  The parties subsequently participated in a 
formal marriage ceremony on May 18, 1984.  The veteran died 
shortly thereafter, on November [redacted], 1984.  At the time of the 
veteran's death, a total disability rating had been in effect 
since January 1966.  

Based on evidence showing that the veteran and the appellant 
resumed cohabitation in March 1981, a VA regional counsel 
held (in a November 7, 1985, opinion) that the parties had 
effectively established a common law marriage for the two 
years prior to the veteran's death.  Based on this opinion, 
the appellant was then awarded entitlement to basic DIC 
benefits in 1985.  

Several years later, the Congress passed the Veterans 
Benefits Act of 1992, Public Law 102-568 which was the basis 
for 38 U.S.C.A. § 1311(a)(2).  As noted above, this statutory 
provision includes language which appears to limit increased 
DIC benefits to those surviving spouses who had been married 
to the veteran continuously for the eight years immediately 
prior to death.  However, the Board notes that the language 
in the statute refers to "periods" in which the veteran was 
married to the surviving spouse.  The purpose of this use of 
the plural (periods), rather than the singular (period) is 
not clear and leads the Board to wonder whether a situation 
as in the present case, where a veteran and a spouse were 
married more than once, may have been contemplated.  
Unfortunately, the Board has been unable to find any 
clarification in the legislative history of the statute. 

At any rate, the ambiguous use of the word "periods" with 
reference to the requirements for increased DIC does not 
provide a clear meaning within the context of the statute, 
and the Board therefore looks to the underlying purpose of 
the enactment of this law for guidance.  Again, the Board has 
been unable to locate anything in the legislative history 
which clarifies the ambiguity.  However, various discussions 
of the proposed legislation as reported in House Reports No. 
102-753 do make it clear that the purpose of the provision 
for increased DIC benefits was to recognize the impact of a 
veteran's long-term total disability on the veteran's ability 
to adequately provide an acceptable estate.  

In the present case, the Board has considered the appellant's 
statements and testimony which appear to urge the Board to 
find that there was no divorce as the parties did not 
understand that there was a legal divorce.  The Board is 
unable to reach such a conclusion.  The evidence clearly 
shows a legal divorce and also shows that, at the time, both 
the veteran and the appellant knew that they had been 
divorced by a legal proceeding.  Moreover, it appears that at 
least for a period of time the parties did not live together 
after the divorce proceeding.  The Board is therefore unable 
to find that the appellant and the veteran were married to 
each other continuously for the eight year period immediately 
preceding the veteran's death.  

Notwithstanding the above finding, the purpose of the 
increased DIC benefit provision as passed by the Congress was 
to recognize the impact of long-term total disability on a 
veteran's ability to accumulate an estate.  Presumably, the 
requirement for a marriage of certain length was to limit the 
benefit to those surviving spouses who had suffered the 
impact of the veteran's disability for a significant time 
period.  

In this case, the veteran's total rating since 1966 certainly 
constitutes a long-term total disability.  As for the 
relationship between the veteran and the appellant, the 
record shows they were married for approximately 28 1/2 years 
out of the approximately 31 1/2 years immediately preceding the 
veteran's death.  Significantly, the veteran and the 
appellant remarried and remained married to each other at the 
time of the veteran's death.  In view of the purpose of the 
law which established the provisions for increased DIC 
benefits, the Board believes that the unique factual 
situation presented in this case together with the ambiguity 
in certain statutory language permits a finding that this is 
a situation which the Congress would most likely have 
intended to qualify for increased DIC benefits.  Moreover, 
VA's position on situations where there is more than one 
marriage to a veteran by the same surviving spouse as set 
forth in 38 C.F.R. § 3.54(e) suggests that a scenario where 
there is a marriage to a veteran, a later divorce, and then a 
subsequent remarriage to the same veteran should be viewed as 
unique.  

In sum, the Board finds that the controlling statute does not 
clearly address the situation presented in this case.  
Looking to the purpose of the statute, the Board finds that 
entitlement to increased DIC is warranted under the 
particular facts of this case.   


ORDER

Entitlement to an increased rate of DIC benefits under 38 
U.S.C.A. § 1311(a)(2) is warranted.  The appeal is granted to 
this extent.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

